     Case 5:17-cv-00103-C Document 61 Filed 12/17/18              Page 1 of 10 PageID 2032


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 LUBBOCK DIVISION

WEST GAINES SEED, INC.,                              §
                                                     §
         Plaintiff,                                  §
                                                     §
v.                                                   §      NO. 5:17-cv-00103-C
                                                     §
PENN MILLERS INSURANCE COMPANY,                      §
                                                     §
         Defendant.                                  §

PENN MILLERS’ RESPONSE TO PLAINTIFF’S MOTION FOR RECONSIDERATION
        OF ORDER PARTIALLY GRANTING SUMMARY JUDGMENT,
                    AND INCORPORATED BRIEF

          TO THE HONORABLE UNITED STATES DISTRICT COURT:

         Penn Millers files this Response to Plaintiff’s Motion for Reconsideration of Order

Partially Granting Summary Judgment, and Incorporated Brief [D.E. 58] (the “Motion”). In its

submission Plaintiff offers nothing new and simply repackages its prior meritless arguments in

new wrappings. First, Plaintiff fails to produce any new evidence supporting a “significant change

in circumstances” that could justify reconsideration. Second, Plaintiff’s “new evidence” is not

new — Plaintiff has possessed the information identified in its motion for months, Plaintiff simply

re-offers it now in different form.     Finally, Plaintiff mischaracterizes his “new evidence,”

misapplies federal procedural rules, and ignores Texas substantive law. There is no basis for

Plaintiff’s Motion for Reconsideration, and the Court should deny it.

I.       West Gaines Fails to Demonstrate the “Significant Change in Circumstances”
         Required on a Motion for Reconsideration.

         Plaintiff’s Motion should be denied, because Plaintiff fails to address the gravamen of

reconsideration that is a demonstration a “significant change in circumstances” has occurred.

Federal Rule of Civil Procedure 60 governs motions to reconsider orders granting summary

                                                1

2682499v.1
  Case 5:17-cv-00103-C Document 61 Filed 12/17/18                Page 2 of 10 PageID 2033


judgment. Alverado v. AutoZone, Inc., 2002 U.S. Dist. LEXIS 2340, *13 (N.D. Tex. 2002) (J.

Cummings, denying motion to reconsider order granting partial summary judgment). Plaintiff

incorrectly cites Ford v. Elsbury, 32 F.3d 931 (5th Cir. 1994). Ford does not address motions for

reconsideration of orders under Rule 60. Ford addresses motions to alter or amend final judgments

under Rule 59. This is not a trivial point, because Rule 59 is more flexible with respect to the

underlying grounds that must be shown. Id. at 937.

         “Rule 60(b) (5) requires the party seeking modification of a decree to bear the burden of

establishing that a significant change in circumstances warrants revision of the decree.” Id. at

*14 (citing Rufo v. Inmates of Suffolk County Jail, 502 U.S. 367, 383 (1992), emphasis supplied).

“Rule 60(b)(5) provides that a party may obtain relief from a court order when ‘it is no longer

equitable that the judgment should have prospective application,’ not when it is no longer

convenient to live with[.]” Rufo, 502 U.S. at 383 (quoting, Fed. R. Civ. P. 60). “A party may meet

this burden in one of two ways: by showing either a significant change in factual conditions or in

law.” Alverado, 2002 U.S. Dist. LEXIS 2340 at *14 (quoting Cooper v. Noble, 33 F.3d 540, 543

(5th Cir. 1994)). A Rule 60(b) (5) motion must be made within a “reasonable time,” “which

depends upon the particular facts and circumstances of the case.” McCorvey v. Hill, 2003 U.S.

Dist. LEXIS 12986 *9 (N.D. Tex. 2003). Depending on the posture of the case, “time ranges of

weeks . . . [have been found] not to be within a reasonable time,” depending on the circumstances

before the Court.    Id. at *10 (discussing wide array of time frames found reasonable or

unreasonable, depending on the specific posture of the case).

        The Court must also consider the prejudicial impact granting Plaintiff’s motion would have

on Penn Millers.     Significant change within the meaning of Rule 60 means “a change in

circumstances that creates conditions sufficiently inequitable to outweigh the policy in favor of


                                                2

2682499v.1
  Case 5:17-cv-00103-C Document 61 Filed 12/17/18                 Page 3 of 10 PageID 2034


finality of judgments.” Sec. & Exch. Comm’n v. Kaleta, 2015 U.S. Dist. LEXIS 130898, at *9

(S.D. Tex. 2015). “[I]n private commercial litigation, the need for finality of judgments . . . will

be particularly important.” Id. at *10. “If the moving party meets this standard, the court should

consider whether the proposed modification is suitably tailored to the changed circumstance.”

Rufo, 502 U.S. at 383. Granting Plaintiff’s motion for reconsideration at this late stage would

prejudice Penn Millers, reintroduce legally impossible claims, and inject factual matters that would

confuse the jury. The Court should deny Plaintiff’s motion.

II.     Plaintiff’s “New Evidence” Addresses Only Known Issues, and Identifies No
        Substantive New Information.

        •    Penn Millers’ Supplemental Disclosures and Production Do Not Create a “Significant
             Change in Circumstances.”

        Plaintiff identifies “new” expert materials purportedly supporting the motion for

reconsideration, but the “new” materials are repetitious of previous expert materials. Plaintiff

asserts Penn Millers’ October 11, 2018 expert witness disclosure and production of Haag

Engineering’s file on November 26, 2018 created a delay in obtaining evidence relevant to the

summary judgment motion. Plaintiff also argues its expert, Dr. Hall, testified October 26, 2018,

providing rebuttals to the October 11, 2018 Haag report. [D.E. 58, pg. 3]. This argument is without

merit and does not support reconsideration because Plaintiff and its expert already disagreed with

Haag’s opinions prior to Haag’s October 11, 2018 report. [D.E. 15, APP 272].

        Significantly, Plaintiff concedes, Plaintiff already had “Haag’s previous reports.” [D.E.

58, pg. 3]. Haag’s previous reports contain the same basic opinion— that it is impossible to

determine when the roof damage alleged by Plaintiff occurred. Compare, [D.E. 16-1, APP 257-

305 (December 5, 2016 report); APP 357-359 (December 9, 2016 report)]; [D.E. 59, APP 906-986

(October 11, 2018 report)].    Plaintiff cites the Court to no evidence in Haag’s reports or files


                                                 3

2682499v.1
  Case 5:17-cv-00103-C Document 61 Filed 12/17/18                   Page 4 of 10 PageID 2035


surprised Plaintiff or that would change the outcome of the summary judgment motion, and

Plaintiff identifies no conclusions in Haag’s October 11, 2018 report that are substantively

different from Haag’s prior reports. See also, [D.E. 59, APP. 909 (summarizing results of prior

reports and evidence); (APP 921 (summarizing updates, but explaining their opinion did not

change)].

        Because Plaintiff fails to articulate a “significant change in circumstances” engendered by

its supplemental production and expert witness disclosures, and merely reiterates evidence of

which it was previously aware and argued, the Motion should be denied.

        •    Plaintiff’s Suggestion Penn Millers Should Have Second-Guessed Its Own Expert is
             Misplaced its Motion to Reconsider as well as being Factually and Legally Incorrect.

        Though its argument appears clearly misplaced in the context of a Motion to Reconsider,

Plaintiff, without citing any change of circumstances to support its motion, asks this Court to

impose a duty on Penn Millers unsupported by Texas law. Plaintiff asserts grounds exist on which

a jury could find Penn Millers’ investigation was unreasonable, because Penn Millers did not

investigate its own investigators. Plaintiff is incorrect, both as a factual and a legal matter.

        Plaintiff explains “Defendant’s adjuster, Todd Glover, admits that the investigation

performed by Defendant prior to denying the claim was a pretense for denial and unreasonable.”

[D.E. 58, pg. 5]. Plaintiff claims Mr. Glover had no training in distinguishing between dates of

loss [D.E. 58, pg. 5, (stating “Glover also has no training or education specific to identifying or

distinguishing between multiple dates of loss”)], but Plaintiff’s claim is demonstrably false. In

response to the question “[w]hat kind of training did Farm Bureau give you with regard to

distinguishing between hail that occurred on a certain date versus hail that occurred on a different

date,” Mr. Glover answered “[t]hey have a mandatory school in Jackson Mississippi . . . that goes

through all types of construction losses.” [D.E. 59, APP759-760]. In response to a different

                                                  4

2682499v.1
  Case 5:17-cv-00103-C Document 61 Filed 12/17/18                   Page 5 of 10 PageID 2036


question that was qualified to specifically address hail loss occurring years apart, Mr. Glover

responded the training he described did not specifically address that type of circumstance. [D.E.

59, APP 760]. Most significantly, Plaintiff fails to note that none of the experts agree with one

another on when which hail storms caused what damage and that failure clearly demonstrates the

handicap Plaintiff placed on Penn Millers by not promptly reporting the claim. This argument not

only does not support a reconsideration, but it strongly supports Defendants’ contention that it was

prejudiced by the late notice for the very reason that the passage of time prevented Penn Millers

from a timely investigation which might have allowed it to determine when what damage was

caused. This argument of Plaintiff offers no support for a Reconsideration.

        Plaintiff also criticizes Mr. Glover because he supposedly did not have training on the

selection of experts, or the analysis of their reports. [D.E. 58, pg. 5-6]. Setting aside for a moment

the notion of experts and why they are relied on it cases such as this, Plaintiff failed to inform the

Court that Mr. Glover testified he had personal experience performing the exact same type of field

analysis that experts engage in. Q: “[w]hen you served as a senior claims adjuster, were you the

person primarily responsible for actually inspecting the property?” A: “Yes.” [D.E. 59, APP

762]. Plaintiff also fails to point to any specific training on the hiring and selection of experts Mr.

Glover supposedly lacked, and also fails to disclose that Mr. Glover did not need training to “do

independent research on the reputation or veracity or character of the professionals that [he] rel[ies]

upon in addition to reports[.]” [D.E. 59, APP 766]. Plaintiff also fails to disclose that Mr. Glover

has worked with Haag previously, and is familiar with its work. [D.E. 59, APP 767-769].

        Even setting aside Plaintiff’s selective misquoting and failure to cite relevant portions of

the deposition transcript, whether Mr. Glover had training to investigate the background of Haag

is a red herring. Haag has provided reports in similar cases, upon which the Fifth Circuit relied in


                                                  5

2682499v.1
  Case 5:17-cv-00103-C Document 61 Filed 12/17/18                    Page 6 of 10 PageID 2037


affirming summary judgment as to the same kind of issues involved in this case. Certain

Underwriters at Lloyd’s of London v. Lowen Valley View, L.L.C., 892 F.3d 167, 172 (5th Cir.

2018) (discussing a Haag Engineering report, and affirming summary judgment due to a failure to

allocate losses between covered and uncovered events). Where there is no evidence suggesting an

expert is “unqualified,” (which applies with even greater force here, where the Fifth Circuit

expressly relied on the expert at issue, Haag, in affirming summary judgment in Lowen) the mere

fact an insurance company lacks explicit procedures regarding the analysis of expert witness

qualifications, or “to guide employees when they were faced with competing experts’ reports . . .

standing alone . . . could not lead a reasonable juror to conclude that [the insurer’s] reliance was

unreasonable.” Lee v. Catlin Specialty Ins. Co., 766 F.Supp.2d 812, 822 (S.D. Tex. 2011). “At

best, Plaintiff has shown the existence of a dispute between the parties, and conflicting expert

reports. This showing is insufficient to survive summary judgment as it fails to create a material

question of fact[.]” Jasso v. State Farm Lloyds, 2018 U.S. Dist. LEXIS 73208, *13 (S.D. Tex.

2018).       “The mere fact that the insurer relies upon an expert report that conflicts with

other expert reports does not, by itself, establish that the insurer's reliance was unreasonable.” Id.

at *8. Penn Millers’ “failure” to investigate its own investigators is therefore not a basis to grant

the Motion.

         •   Penn Millers’ Denial of the Appraisal Process is Irrelevant.
         Plaintiff cannot rely on Penn Millers’ denial of appraisal to justify reconsideration, because

Penn Millers’ denial of coverage renders appraisal irrelevant. Appraisal is a dispute resolution

procedure focusing on the value of the claim not the existence of coverage. It is cited in policy

language but is only applicable if there is coverage. Here there is no coverage due to late notice,

thus appraisal is irrelevant. Plaintiff suggests summary judgment should be reconsidered, because

Mr. Glover purportedly conceded an existing dispute as to the amount of covered losses (as
                                            6

2682499v.1
  Case 5:17-cv-00103-C Document 61 Filed 12/17/18                   Page 7 of 10 PageID 2038


distinguished from whether there was any covered loss at all). Plaintiff is mischaracterizing Mr.

Glover’s testimony. Plaintiff asserts Mr. Glover “admitted” there was a dispute as to the “amount

of loss,” which should have resulted in an appraisal, and Mr. Glover’s assertion that he could refuse

an appraisal was therefore a misrepresentation of the policy. [D.E. 58, pg. 9-10]. But, the actual

text of Mr. Glover’s deposition transcript reveals Plaintiff is materially misquoting Mr. Glover.

Mr. Glover testified repeatedly there was not a dispute as to the amount of covered loss, because

Penn Millers concluded there was no covered loss. [D.E. 59, APP 855-857]. Q: “[Y]ou say in

your letter, the appraisal provisions do not apply— where, as here, there is no covered loss,

correct?” A: “Correct.” [D.E. 59, APP 857].

        Mr. Glover’s understanding is legally correct. In cases like this, where an insurer denies

the existence of any covered loss, “[a]n unconditional denial occurs . . . when an insurer denies

coverage, such that an appraisal of the damages amount will be of no use.” Glenbrook Patiohome

v. Lexington Ins., 2011 U.S. Dist. LEXIS 14556, at *15 (S.D. Tex. 2011). Further, Plaintiff’s

argument refusing an appraisal should merit reconsideration is procedurally flawed under Rule 60,

because the denial of coverage and dispute about appraisal occurred in 2016, as discussed in Mr.

Glover’s deposition. [D.E. 59, APP 855-857]. Plaintiff was well aware of this issue and could

have raised it or addressed it more thoroughly prior to, and while briefing the motions for summary

judgment.

        •    Plaintiff’s Assertion Penn Millers Failed to Timely Investigate is Irrelevant.
        Penn Millers timely investigated the alleged loss, once the late claim was made, and it

timely addressed the claim. As with Plaintiff’s argument regarding the dispute over appraisal, this

is an issue Plaintiff was aware of long before briefing the motions for summary judgment, which

could have been previously addressed. Procedurally, it is therefore improperly raised. [D.E. 58,

pg. 10 (discussing events in 2016)]. As a matter of law, it is also irrelevant. The Court granted
                                               7

2682499v.1
  Case 5:17-cv-00103-C Document 61 Filed 12/17/18                   Page 8 of 10 PageID 2039


partial summary judgment and held “Plaintiff’s bad faith claims cannot withstand summary

judgment[.]” [D.E. 40, pg. 2]. Where that occurs, and “an insured joins claims under the Texas

Insurance Code with a bad faith claim, all asserting a wrongful denial of policy benefits, if there

is no merit to the bad faith claim, there can be no liability on either statutory claim.” Cano v. State

Farm Lloyds, 276 F.Supp.3d 620, 627 (N.D. Tex. 2017).                  Further, “an insured cannot

recover any damages based on an insurer's statutory violation if the insured had no right to receive

benefits under the policy and sustained no injury independent of a right to benefits.” USAA Tex.

Lloyds Co. v. Menchaca, 545 S.W.3d 479, 489 (Tex. 2018). Plaintiff points to no injury

independent of its alleged right to benefits, so an alleged failure to timely investigate is

meaningless.

III.    Conclusion and Relief Requested

        Plaintiff fails to point to any new evidence that substantially changes the circumstances

before the Court, or which materially impacts the claims disposed of on summary judgment.

Plaintiff instead highlights information already in existence that was simply reiterated, and

information Plaintiff has been aware of for years. These are not grounds to reconsider the Court’s

order granting partial summary judgment. As a result, Penn Millers requests the Court deny

Plaintiff’s Motion, and for all other relief just and appropriate under the circumstances.

                                               Respectfully submitted,

                                               WILSON ELSER MOSKOWITZ EDELMAN &
                                               DICKER, LLP

                                               /s/ Kent M. Adams
                                               KENT M. ADAMS
                                               Texas State Bar No. 00869200
                                               Kent.Adams@wilsonelser.com
                                               909 Fannin Street #3300
                                               Houston, Texas 77010
                                               (713) 353-2000 Phone
                                                  8

2682499v.1
  Case 5:17-cv-00103-C Document 61 Filed 12/17/18   Page 9 of 10 PageID 2040


                                   (713) 785-7780 Facsimile
                                   ATTORNEY FOR DEFENDANT
                                   PENN MILLERS INSURANCE COMPANY

                                   And

                                   MATT D. MATZNER
                                   Texas Bar No. 00797022
                                   CRENSHAW, DUPREE & MILAM, L.L.P.
                                   P.O. Box 64479
                                   Lubbock, Texas 79464-4479
                                   Telephone: (806) 762-5281
                                   Facsimile: (806) 762-3510
                                   mmatzner@cdmlaw.com
                                   LOCAL COUNSEL FOR DEFENDANT
                                   PENN MILLERS INSURANCE COMPANY




                                     9

2682499v.1
 Case 5:17-cv-00103-C Document 61 Filed 12/17/18                 Page 10 of 10 PageID 2041


                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing document was
forwarded to all counsel of record in accordance with the Federal Rules of Civil Procedure, on this
17th day of December, 2018.

Benjamin D. Doyle
STOCKARD JOHNSTON BROWN & NETARDUS
1800 Washington, Suite 307
Amarillo, Texas 79102
bdoyle@sjblawfirm.com


                                             /s/ Kent M. Adams
                                             Kent M. Adams




                                                10

2682499v.1
